Citation Nr: 1409644	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  05-32 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injuries.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a heart disability, to include ischemic heart disease.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epididymitis.

6.  Entitlement to an initial compensable rating for hepatitis. 

7.  Entitlement an initial rating in excess of 30 percent for migraine headaches.

8.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and L.S. (spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) from March 2004 (cold weather injuries, hepatitis), November 2008 (PTSD, knees, epididymitis), June 2009 (hepatitis), April 2011 (headaches), and January 2012 (heart) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  During the pendency of the appeal, the RO granted a 30 percent rating for migraines effective from October 2006. 

In an August 2013 decision, the RO denied the Veteran's claim of entitlement to TDIU.  That rating decision is not on appeal.  Nevertheless, the issue of entitlement to TDIU is before the Board as part of the Veteran's claims for increased ratings for his service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 2013, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a May 2007 rating decision, the RO denied the Veteran's claim for service connection for a right knee disability.  In November 2007, the Veteran's representative submitted a statement that indicated that the Veteran was still interested in service connection for a right knee disability.  Although the RO, in January 2008 correspondence, notified the Veteran that the claim was whether new and material evidence had been received, the Board finds that the May 2007 decision was not yet final.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran filed a claim for PTSD based on alleged symptoms of anger and nightmares.  Although, the evidence of record indicates that he may have depression, there is no competent evidence of record that it is causally related to active service, or that such a disability arises from the same symptoms for which he is seeking benefits.  Thus, the only acquired psychiatric disability on appeal is entitlement to service connection for PTSD. 

The issues of entitlement to service connection for a heart disability, entitlement to an initial compensable rating for hepatitis, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is less than credible as to cold weather injuries in service, and the onset of any current symptoms.  

2.  The most probative evidence of record is against a finding that the Veteran has residuals of a cold weather injury.

3.  There has been no demonstration by competent medical evidence of record, that the Veteran has PTSD causally related to, or aggravated by, active service.  

4.  The Veteran is less than credible with regard to the onset of any current bilateral knee disability symptoms.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a bilateral knee disability casually related to, or aggravated by, active service. 

6.  The most probative evidence of record does not reflect that the Veteran has migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

7.  In an unappealed May 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for epididymitis.

8.  Evidence received since the May 1971 rating decision is new but does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for epididymitis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold weather injuries have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

2.  The criteria for service connection for posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

3.  The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

4.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2013). 

5.  Evidence received since the May 1971 RO decision that denied service connection for epididymitis, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2012)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in August 2003 (cold weather injuries), January 2008 (PTSD, epididymitis, right knee, left knee, headaches), November 2008 (cold weather injuries), May 2009 (hepatitis), and October 2011 (heart).  

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and others in support of the claims.  

The evidence reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits; however, the record also reflects that the Veteran has stated that these benefits are for his heart disability (See May 2009 VA record).  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the court noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.  

In the present claim, the evidence of record does not indicate that SSA records would help the Veteran substantiate his claims for entitlement to service connection for cold weather injuries, bilateral knee disability, migraine disability, or epididymitis disability.  The Veteran has not alleged, and the evidence does not suggest, that the Veteran is in receipt of SSA disability benefits for any of these disabilities.  Thus, the Board finds that VA does not have a duty to attempt to obtain SSA records prior to adjudicating these claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

Veteran has indicated that he was seen at some point for his knee after separation from service, but he has not provided a name, address, or date of such treatment for his knees, or authorization for VA to obtain any such records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate opinions have been obtained on the issues of cold weather injuries, migraines, and knees.  The reports are predicated on the Veteran's symptoms, as well as diagnostic testing, where appropriate.  Adequate rationale has been provided where necessary.  

The Veteran was also afforded an examination in connection with his claim to reopen service connection for epididymitis.  Even if the VA examination was inadequate, any such inadequacy is moot as the Board finds that new and material evidence has not been submitted to reopen the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Rating Headaches

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraines with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board will first discuss the Veteran's STRs.  They reflect that he sought treatment for his eyes in 1966 and for a scalp condition due to a fall in January 1967.  They also reflect treatment for urethral discharge (February 1967), urethritis gonococci treated with penicillin (February 1967), mild epididymitis treated with oxytetracycline (May 1967), pain in the left testicle (May 1967), and testicular complaints (June 1967).  

On September 16, 1967, the Veteran sought treatment for chapped face/lips, for which he was given Vaseline.  In September 1967, he also sought treatment for an injury to left knee while trying to stop a fight.  It was noted his left knee was swollen and painful when touched, and had a limited range of motion; however, the record also reflects that the Veteran was "hit on lateral aspect of right knee with bottle and pain in that area since.  Able to walk.  Right knee - no effusion full range of motion. No point tenderness. Stable, no stress tenderness, contusion right knee, heat and ASA."

The Veteran sought treatment for urethritis in November 1967 and for herpes simplex in February 1968.

The Veteran's April 1968 report of medical history for separation purposes reflects that the Veteran denied ever having had foot trouble or a skin disease.  He also denied a trick or locked knee, a bone deformity, and lameness.  The corresponding report of medical examination reflects that the Veteran had normal extremities and normal skin.  His only abnormality was a scar on the back of the left hand.  

Service connection for residuals of cold weather injuries

In a statement dated in July 2003, the Veteran requested service connection for frostbite of the feet, hands, and face allegedly due to cold weather injuries at Camp Casey, Korea during service.  At the December 2013 Board hearing, the Veteran testified that his boots did not keep his feet warm when he had duty in the field during the cold weather in Korea.  He also testified that he had skin problems on his face for which he has a scar and his dermatologist has given him medicine. (See Board hearing transcript, page18 and 19.)  

As noted above, the STRs are negative for any complaints of, or treatment for, cold weather injuries to his feet or hands.  The only complaint with regard to the skin was in September 1967, when the Veteran sought treatment for chapped face and lips, and was given Vaseline.  The STR is negative for mention of cold weather.  The Board notes that September is not traditionally a cold weather month in South Korea, and there is no evidence of record that the week of September 16, 1967 was colder than an average autumn day; regardless, the STR is negative for any finding of frostbite, cold weather, or chapped skin noted to be due to cold weather, as opposed to wind, dry air, or another reason.  

The Veteran was in service for another eight months after the September 1967 STR, but there are no further complaints for the skin.  In addition, the Veteran's April 1968 report of medical history for separation purposes reflects that the Veteran denied ever having had foot trouble or a skin disease.  The corresponding report of medical examination reflects that the Veteran had normal skin, with the exception of a scar on the back of the left hand.  

Although the Veteran now contends that he sought treatment for cold weather foot injuries in service, the STRs are negative for any such complaints.  Notably, the Veteran sought treatment in service on several occasions for other disabilities, and such treatment is noted in the STRs.  The Board finds that if the Veteran had sought treatment for a cold weather injury of the feet and hands in service, it would have been reasonable for it to be in the STRs.  The Board finds that the records contemporaneous to service are more credible than statements made decades later for compensation purposes.  

The Veteran underwent a VA examination in June 2006.  The report reflects that the Veteran reported that he had field duty in Korea in 1966 and 1967.  He reported that at times, his feet became so cold that he could not feel them and they began to tingle.  He further reported that he went to the aid station for treatment, but did not know what type of treatment, and that his feet returned to normal.  He reported that two days later his skin peeled off his feet and he had had no problems since that time.  He also reported that he later had frostbite on his face.  He reported that it peeled off, his left cheek was treated, and it returned to normal.  He denied any exposure to his hands.  He reported that at the time of incident, his face was sore and his feet were stinging.  He reported that his symptoms resolved after two days to a week, with no further treatment.  Again, as noted above, the STRs are negative for any treatment for frostbite to the feet.

The June 2006 VA examination report reflects that, when asked regarding current symptoms, the Veteran reported that sometimes his feet get cold and he has to wear socks.  He reported that in winter, coldness causes his feet to ache and throb.  When asked about hyperhidrosis, he reported that his feet sweat.  He reported intermittent occasional paresthesias and numbness of the feet, but denied chronic pain.  He denied recurrent fungal infections.  He denied breakdown or ulceration of frostbite scars.  The Veteran reported that he had had minimal peeling of his skin at approximately two weeks after the initial injury and has had no problems since that time; there was no visible scarring.  The Veteran denied any changes in skin color, skin thickening, or thinning since service.  

A July 2006 VA examination report is also of record.  It reflects that the Veteran reported while he had been in Korea, he had been told that he had a minor case of frostbite and on one occasion, he had a chapped face.  The Veteran reported that his symptoms pertaining to his feet have continued since service in Korea.  He reported that upon exposure to cold, his feet get numb and tingly, and achy upon prolonged exposure, but there is no associated discoloration or swelling.  There were no such symptoms involving the hands, face, or ears.  He stated that there has been no change in these symptoms over time.  He stated that overall these symptoms are mild in severity, and he was not currently on any specific medications to manage these symptoms.  It was noted that the Veteran had a history of intermittent alcohol use for several years, and a history of hepatitis B.  

The July 2006 VA examiner opined that the Veteran's current clinical evaluation is consistent with peripheral neuropathy, predominantly sensory involving bilateral upper and lower extremities.  The examiner also opined that it is at least as likely as not contributed by his prior history of cold injury, alcohol use, and hepatitis B.  The Board finds that this opinion lacks probative value with regard to a cold injury as it is based on the Veteran's unsupported, self-reported history that he had a cold injury to his feet. 

The Board does not dispute that the weather is cold in South Korea during the winter months, and that the Veteran would have been exposed to cold temperatures while working in the field; however, the Board finds that the Veteran is less than credible as to a cold injury to his feet based on the record as a whole, to include the STRs.  

The earliest complaint of a cold weather injury is more than 30 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In 1970, the Veteran filed claims for service connection for a epididymitis and urethritis.  In 1997, he filed a claim for pension and noted having disabilities of hepatitis and heart disease.  In 2004, he filed a claims for service connection for hearing loss, tinnitus, and hepatitis.  Notably, he did not file a claim or note cold weather injury residuals at any of those times.  The Board finds that if the Veteran had symptoms since service, or believed that he had residuals of a cold weather injury, it would have been reasonable for him to have filed a claim for it when he filed his other claims. 

In sum, the lack of STRs of a cold weather injury to the feet and hands, the Veteran's denial of a disability upon separation, the Veteran's lack of filing of a claim for service connection for a cold weather disability when he filed claims in 1970 and 2004, and the earliest clinical complaint of a cold weather injury more than 30 years after separation from service, are all evidence in support of a finding that the Veteran is less than credible with regard to a cold weather injury in service and chronic symptoms since service. 

An August 2008 VA clinical record reflects that the Veteran had a history of a shotgun blast to the foot many years earlier, and had right foot pain, which was throbbing.  He also noted a corn and an ingrown toenail of the right foot.  Upon examination, the Veteran had no swelling or erythema.  (There is no contention or evidence of record that this shotgun blast was related to service.)

The claims file includes a January 2009 VA examination report.  It reflects the opinion of the examiner that the Veteran has no residuals related to a cold injury.  The examiner considered the claims file, and the STRs and noted that "[w]hile it is possible the veterans feet were cold there is no documentation of record of any injury and no evidence of chronic condition.. . . . He does have a peripheral neuropathy more likely than not due to life long history of tobacco use and diagnosed PVD.  It is not likely these symptoms were a result of 'cold injury.'"  

The examiner noted that the Veteran had "chapped skin" in service but no evidence of chronic condition, residuals or comp1ications.  The examiner also noted that this in-service condition totally resolved as "common whenever anyone is out in cold dry weather."  The examiner opined that "there is no evidence or indication of any chronic condition associated with his episode of chapped cheeks in service."  The examiner found that the Veteran had chapped skin to the face due to cold, but no current residuals.  (As noted above, the Board, based on the lack of such notation and the date of treatment, does not find that the STR necessarily reflect chapped skin due to cold temperatures; regardless, the examiner's opinion does not support a finding that service connection is warranted.) 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability of a cold weather injury.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities and possible etiologies for numbness, tingling, and coldness of the feet, and in light of the Veteran's other physical disabilities (e.g. heart disability, shotgun blast to the foot, hepatitis, and peripheral neuropathy).  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In conclusion, the most probative evidence of record, to include the 2009 VA examination report, is against a finding that the Veteran has cold weather injuries causally related to, or aggravated by, active service.  Thus, service connection is not warranted.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Service connection for PTSD

The Veteran testified at the December 2013 Board hearing that he filed a claim for PTSD because he was having nightmares and did not know the cause of them.  He testified that he had talked to a doctor once or twice and was given medication for it in the past year.  The Veteran further testified that he could not recall any particular event in service which would cause his nightmares. (See Board hearing transcript, pages 3 - 7.)  

An October 2012 DRO conference report reflects that the Veteran stated that he has only received mental health treatment one time, when the examiner gave him medication for depression. 

An essential element for service connection is competent credible evidence of current disability.  The Board finds that the evidence is against a finding that the Veteran has PTSD. 

The evidence reflects that the Veteran did not serve in combat, did not serve in a combat zone, and did not witness a traumatic event.  He served in Korea in 1966 and 1967, more than 10 years after the conclusion of Korean conflict.  His DD 214 and STRs are negative for any indication of a traumatic event.  The Veteran has not averred a traumatic event in service. 

An October 2008 memorandum from the Joint Services Records Research Center (JSRRC) includes a formal finding of inability to corroborate stressors associated with the claim for service connection for PTSD.

A May 2009 VA mental health record reflects that the Veteran was recommended for an initial evaluation for PTSD by his service officer because he had gotten angry at someone who had threatened him.  The Veteran reported to the examiner that he very seldom gets angry.  He denied having a pervasively depressed and/or anxious mood, anhedonia, feelings of hopelessness, helplessness or worthlessness.  He denied any nightmares, suicide ideation, or homicide ideation.  He reported that he sleeps 6 to 8 hours, and feels rested in the morning.  The Veteran denied any psychiatric history, hallucinations, delusions, paranoia and/or all other symptoms of psychosis.  It was noted that he lives with his wife of 33 years, and gets along fairly well with her.  The Veteran denied depressive symptoms to include disturbance of sleep, appetite, mood, concentration, energy level, or interest in pleasurable activities.  He also denied anxiety symptoms including excessive worry, restlessness, difficulty concentrating, muscle tension, disturbances in sleep, and inability to relax.  He was diagnosed with crack cocaine abuse in remission, and alcohol abuse in full sustained remission. 

An October 2010 VA clinical record reflects that the Veteran reported that he had mild to moderate mood swings, and mild anxiety and depression "for years."  He reported that he was unsure about the time of the emergence of these symptoms. 

A November 2012 VA Sleep Center record reflects that the Veteran did not have depression.  An August 2013 VA clinical record reflects a positive screen for depression, however, there is no competent credible evidence of record that this depression is causally related to PTSD and/or active service. 

The Veteran has not contended that he has ever been clinically diagnosed with PTSD.  Moreover, he has not been shown to have the experience, training, or education necessary to make an etiology opinion as to PTSD in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377 n.4.  
 
There is no competent credible evidence of record that the Veteran has PTSD.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for PTSD is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

Service connection for right and left knee disabilities

The Veteran testified that he injured his knees in service while breaking up a fight.  He reported that he got hit on the knee with a bar, stick, or something else, and he fell.  (See Board hearing transcript, pages 12 - 15.)

A September 1967 STR reflects that the Veteran injured a knee while trying to stop a fight.  The STR originally reflects that he injured his left knee; however, the same STR later refers to the right knee.  It was noted that the knee was swollen and painful when touched, and had limited range of motion.  It was further noted that he had been hit on the lateral aspect of right knee with bottle and had pain in that area.  The right knee had no effusion and full range of motion, with no point tenderness, no instability, no stress tenderness.  The impression was "contusion of the right knee".  He was prescribed heat and ASA (aspirin).  The Veteran testified at the Board hearing that he has been prescribed shots which would "cure it"; however, the STRs are negative for any such shots; the evidence reflects that he was given shots in 2007 and later. 

The Veteran continued in service for an additional eight months after the September 1967 incident with no further complaints of the knees.  In addition, the Veteran did not report any knee trouble on his report of medical history for separation.  The 1968 report of medical history for separation purposes reflects that the Veteran's lower extremities were normal upon clinical separation.  Thus, the Board finds that any symptoms as to a knee injury in 1967 were acute and transitory.

VA clinical records in 2000 note heart problems and left hip complaints, but are negative for knee complaints. 

The earliest clinical evidence of right knee complaints is in 2006, more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 2006, the Veteran filed a claim for service connection for a right knee disability.  He did not file a claim for service connection for a left knee disability at that time. 

A September 2006 VA clinical record reflects that, sometimes, the Veteran has right knee pain; it is negative for complaints of left knee pain.  An x-ray of the right knee from September 2006 noted minimal to moderate degenerative joint disease and multiple surgical clips in the medial knee.  (See January 2007 VA clinical records.) Surgical clips would be indicative that the Veteran had had surgery; however, the Veteran has not indicated to VA that he had ever had surgery on his right knee.  Thus, the Board is unsure as to the accuracy of the Veteran's reported history with regard to his right knee. 

A January 2007 VA clinical record reflects that the Veteran complained of right knee pain off and on when walking.  

2007 VA clinical records also reflect that the Veteran reported right knee pain for 20 years, and that he had had an injury in service.  VA treatment records show that he was treated with steroid injections.  2008 and 2009 VA clinical records reflect that the Veteran as receiving cortisone shots for his knees.

A December 2009 VA examination report reflects that the Veteran reported that he had injured his knee in service.  There was no evidence that the Veteran had used crutches, braces or having any treatment for the knees from 1967 until approximately 2000.  It was noted that he currently uses braces on both knees, and he has had Supartz injections on both knees.  It was noted that the left knee is worse than the right knee.  The Veteran described no history of an injury to the left knee, and reinjury to the right knee.  (The Board again notes, however, that x-rays reflect surgical clips in the right knee indicative of past surgery.) 

The examiner stated in pertinent part, as follows:

X-rays of both knees done on 6/01/09 show vascular calcification, the joint spaces are preserved and the right knee show very mild degenerative changes in the medial compartment wino effusion and minute patellar osteophyte with vascular calcification and surgical clips.  This veteran has minimal degenerative joint disease in the right knee actually the left knee is more symptomatic than the right. 
The service medical records indicate a one time evaluation for a contusion to the knee on 9/19/67.  It should be noted that in August, 2000 he was noted to have claudication with some blockage in the lower extremities.  The first complaint in the electronic medical records regarding the knees was in 2007, requested orthopedic consult and in the history it states he had not had any treatment for the knee since he was in the service.  He was having knee pain going up and downstairs.  The veteran's current condition is age acquired changes in both knees.  It is less likely as not service connected or service aggravated as there is no evidence of any structural injury to the right knee in the service.  He had a contusion that resolved and the contusion happened in September of 1967 and he was in the service for almost another four years with no further complaints regarding the knee.  The first documented complaints of the knee after service is in 2007, 41 years after discharge.

The Board notes that the VA examiner did not discuss possible complaints to the left knee in service, and stated that the Veteran had an almost four years after injury in service, when in actuality, he only had an additional eight months in service.  Nevertheless, the Board finds that the report is competent and probative.  There is no evidence of any structural injury to either knee in service.  In addition, the Veteran was 52 years old and had only mild to moderate degenerative changes at the time of the 2009 examination.  Finally, there is no competent credible evidence of record of treatment within a year of the 1967 injury.  The examiner's rationale of age related changes is supported by the record.   

The Board finds that any complaints of the knees in service were acute and transitory.  Any statement by the Veteran that he has had pain since service is less than credible given the record as a whole.  The Veteran's injury in service was in September 1967.  The STRs do not reflect that he had any complaints after that date during the remaining eight months in service.  In addition, there is no evidence, and the Veteran has not contended, that he was placed on a physical profile due to his left and/or right knee.  Not only are the STRs negative for further complaints, but the Veteran, in his April 1968 report of medical history for separation purposes, he denied ever having had lameness, or a trick or locked knee.  The April corresponding report of medical examination reflects that the Veteran had normal extremities. 

Notably, the Veteran filed a claim for service connection for other disabilities in 1970 and 2004.  The Board finds that if the Veteran had had knee pain at that time, it would have been reasonable for him to have filed a claim for such when he filed his other claims; he did not.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability of degenerative joint disease.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of age and degenerative conditions.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377 n.4.  

In sum, there is no competent credible evidence of arthritis within one year after separation from service, and the most probative evidence of record is against a finding that he has a right and/or left knee disability causally related to, or aggravated by, active service.  Thus, service connection is not warranted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 ), and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.

Initial rating for migraine headaches

Service connection for migraine headaches was granted by the RO in an April 2011 rating decision effective from October 2006.  During the pendency of the Veteran's appeal, the RO, in a November 2012 SOC, assigned the Veteran a 30 percent evaluation for his disability, effective from the initial date of the claim in October 2006.  

A VA clinical record dated in January 2007 reflects that the Veteran had complaints of headaches, which come and go.  He reported that most of the time they go away with painkillers and relaxing.  

An October 2009 VA clinical record reflects that the Veteran denied headaches, frequent headaches, any dizziness or blurry vision.  

An October 2010 VA examination report reflects that the Veteran reported headache of approximately twice a month, which last approximately an hour.  

In a statement received by VA in July 2012, the Veteran stated that he has migraine headaches two to three times a week and sometimes they last for hours, for which he takes Tramadol and Cyclobenzaprine.  

An October 2012 DRO conference report reflects that the Veteran reported that his head hurts two to three times a week. 

A May 2013 VA record reflects that the Veteran reported that he since his medication was changed by cardiology, he has had more attacks of migraines, maybe three a week, and that tramadol does not help.  

The Veteran's spouse testified at the 2013 Board hearing that the Veteran had a headache begin while he was in the waiting room for the Board hearing, but that during the hearing, he felt a little better.  She noted that when the Veteran got home, he would probably lay down.  (See Board hearing transcript, page 30.)  

The Veteran testified that when he first gets a headache, it will be mild and moderate and he takes some medicine, sits down a while and it would go away.  When he tried Tramadol it would put him to sleep.  He testified that at times a headache is "real severe" and at times it is not.  He testified that he gets headaches three times a week; however, his spouse testified that "every now and then it come on" and "seem like about every day sometime."  She testified that she has to "deal with everything at the house" because of his headaches, but also that "he seem like he kind of works with it."  

The Veteran underwent a VA examination in July 2013.  The report reflects that the Veteran has reported pulsating or throbbing head pain, nausea, and sensitivity to light and sounds.  It was noted that the duration is typically less than a day, and that the Veteran takes medication which makes him sleepy; when he wakes up the headache is usually gone.  The VA examination report reflects that the Veteran has headaches but does not have prostrating attacks of migraine headache pain.  

Under DC 8100, a 50 percent rating is warranted for "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Though the Diagnostic Code does not provide a definition for "prostrating", it is clinically defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The applicable rating criteria link ratings for migraine headaches to the following elements: severity, frequency, and duration.  In sum, in October 2010, the Veteran reported headache frequency of approximately twice a month and lasting for an hour, and in July 2012, reported an increase in frequency to two to three times a week.  

It is not merely sufficient to demonstrate the existence of a particular frequency of headaches to obtain a higher rating; the headaches must be of a specific prostrating character.  While the Veteran has subjectively complained of headaches, the preponderance of the medical evidence is against finding that they were prostrating.  As discussed above, prostrating is defined as that which causes "extreme exhaustion or powerlessness."  The VA examiner considered the Veteran's complaints but did not find that they were of severity to be considered prostrating.  In addition, and notably, the Veteran's spouse testified that the Veteran had a headache while waiting for the Board hearing; however, the Veteran was able to participate in the hearing; thus, it was not prostrating.  Moreover, his spouse testified that the Veteran "seem like he kind of works with it" with regard to headaches.  The Veteran has reported that his headaches go away after sleep and/or medication.  Thus, the Board finds that the Veteran's report of frequent headaches is not synonymous with frequent prolonged prostrating headaches, and a rating in excess of 30 percent is not warranted.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.

Extraschedular

The rating criteria for migraines reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the severity, duration, and frequency.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

NME Epididymitis

Historically, the Veteran's claim for service connection for residuals of epididymitis was denied by the RO in a May 1971 rating decision because no disability was shown at discharge and there were no residuals of a condition noted in service.  The Veteran did not appeal the denial and it became final.

Evidence at the time of the last final denial

The Veteran's STRs reflect treatment for urethral discharge (February 1967), urethritis gonococci treated with penicillin (February 1967), and mild epididymitis treated with oxytetracycline (May 1967), pain in the left testicle (May 1967), testicular complaints (June 1967), and urethritis (November 1967).

The Veteran's April 1968 report of medical history for separation purposes reflects that the Veteran had no pertinent abnormalities, and the Veteran did not note any complaints on his report of medical history for separation purposes. 

A December 1970 VA examination report reflects that the Veteran reported that after treatment in service, his condition of epididymitis went away.  He reported that at the time of the examination, he was not bothered by it.  Upon clinical examination, no organic disease was found.  The impression was "History of left epididymitis associated with gonococcal urethritis, no residuals." 

Evidence since the last final denial

A January 2007 VA clinical record reflects that the Veteran had a scrotal ultrasound.  It was noted that he had tubular ectasia of the right testis and bilateral hydocele.  

The claims file includes a December 2009 VA examination report.  It reflects that while in service, the Veteran had an STD (sexually transmitted disease) based on urethral discharge, "likely accompanied by epididymitis which would cause the scrotal swelling."  It was further noted that the "Veteran states he has chronic epididymitis, however, when questioned about recurrences he can only identify one occasion approximately 8 years ago when he developed a urethral discharge."  The Veteran did not describe any scrotal swelling with this later episode of urethral discharge.  

The examiner further noted that the Veteran had a normal testicle examination with no evidence of chronic epididymitis.  He noted that there "is no testicular problem/chronic epididymitis as a result of the epididymitis the veteran experienced while in service."

The examiner did not review the claims file; however, such a review was not necessary.  As noted by the examiner, "as there is no current condition which could be related to the reported in-service condition, I don't feel reviewing the c-file would add any useful information."

The examiner also noted, in pertinent part, as follows:

After carefully reviewing the CPRS progress notes, the only reference to any genitourinary complaint is addressing the results of the scrotal ultrasound dated Jan 3, 2007.  The indication listed for ordering the ultrasound on the report was stated as "chronic epididymitis", however, the progress notes do not mention such history or any history of urethral discharge.  Review of CPRS labs does not indicate any urinary tract infections or cultures for urethral discharge or STDs.  Based on the information available in the CPRS. There is no indication that the veteran has had any recurrence, chronic, or residuals of his episode of epididymitis while in service.

The Veteran testified at the December 2013 Board hearing that his testicular condition "comes and goes" in that it becomes tender.  He did not testify as to the frequency of the symptoms and did not testify as to if he had had any symptoms since he filed his claim, or since the 2009 VA examination.  

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after May 1971 are new because they were not previously in evidence.  However, they are not material because they do not provide evidence of a current diagnosis, symptoms, or residuals of epididymitis during the pendency of the claim.  The Veteran's testimony is also new; however, it is not material because it does not provide evidence of a current diagnosis, symptoms, or residuals of epididymitis during the pendency of the claim.  The Veteran's claim was previously denied because he did not have current symptoms or residuals of epididymitis.  The newly received evidence does not indicate that he now has this essential element.  As noted in the December 2009 VA examination report, the Veteran did not have residuals and had not had any scrotal swelling or urethral discharge since at least 2001.  

The Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  However, the Board finds that the newly received evidence does not meet this low threshold as it does not raise the reasonable possibility of substantiating the claim for service connection.  Thus, the claim is not reopened.


ORDER

Entitlement to service connection for residuals of cold weather injuries is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement an initial compensable rating in excess of 30 percent for migraine headaches is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for epididymitis, the appeal is denied.
 

REMAND

Ischemic Heart Disease

The Veteran avers that he has a heart disability due to active service exposure to herbicides.  A May 2009 VA clinical record reflects that the Veteran is in receipt of SSA benefits because of a heart disability.  Thus, VA should attempt to obtain SSA records and associate them with the claims file. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Initial compensable rating for hepatitis

In order for the Veteran to be found to be eligible for a compensable evaluation, the hepatitis must be shown to be symptomatic.  Necessary symptoms include fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain that have a total duration of at least one week, during the past 12-month period.  

A June 2006 VA examination report reflects that the Veteran "appears to have a history of hepatitis B that occurred in the service. However, it resolved and there is no sequelae or chronic hepatitis."

A May 2009 VA examination report reflects that the Veteran had no current symptoms of fatigue, nausea, vomiting, anorexia, or weight loss.  He complained of daily right upper quadrant pain.  There was no evidence of malnutrition.   The liver size was normal and there was normal liver consistency; however, there was abdominal tenderness to palpation.  The report reflects that there was no objective evidence of worsening or: problems from previously diagnosed, chronic hepatitis.

The Veteran testified at the 2013 Board hearing that he does not vomit that often but has nausea and fatigue.  His spouse also testified to his fatigue and that it seems like he is tired all the time, but that she does not know where that is coming from.  She reported that he cannot walk very far because of his hips, knees, and legs.  She testified that he does not take any medication for his hepatitis.  

The Veteran, his spouse, and others have provided written statements as to his reported symptoms; however, they have not been shown to have the experience or training necessary to determine the etiology of his fatigue and nausea, especially, as he has multiple disabilities, to include a heart disability and migraines.  Although the Veteran is competent to state that he has fatigue and nausea, he is not competent to opine as to the etiology.  

The Veteran is entitled to a new VA examination where there is evidence that his disability may have worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that a VA examination as to the current extent of the Veteran's hepatitis may be useful to the Board in adjudicating the claim. 
 
TDIU

The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a compensable rating for hepatitis; thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  Associate all such records with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any cardiac disability.  All pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a heart disability causally related to, or aggravated by, active service.  

A complete rationale must be provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for a VA examination to determine the extent of his service-connected hepatitis.  All pertinent records must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should differentiate, if possible, between the Veteran's alleged symptoms due to hepatitis from those due to his other disabilities (i.e. migraines, heart disability). 

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a heart disability, entitlement to an initial compensable rating for hepatitis, and entitlement to TDIU, with consideration of all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


